850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Otto BINTZ, Plaintiff-Appellant,v.NSU BOARD;  ODU Board;  Governor of Virginia, Former:Charles Robb, Current:  Gerald Baliles,Defendants-Appellees.
No. 87-1192.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.Decided:  June 27, 1988.

Otto Bintz, Appellant Pro Se.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Otto Bintz appeals from the district court's order denying him relief under 42 U.S.C. Sec. 1983.  Bintz alleged that he was prejudiced by a policy of racial discrimination which adversely affected his salary and opportunity for promotion.  After a bench trial, the district court found that Bintz had not established a prima facie case of disparate treatment because of race.  This determination by the district court must stand unless clearly erroneous.  Fed.R.Civ.P. 52(a);  Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 123 (1969).  In this case we find no error, and affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.